Citation Nr: 0702939	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  02-12 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating in excess of 30 
percent for status post compression fracture, cervical spine, 
with traumatic arthritis, C4-6.

3.  Entitlement to a disability rating in excess of 30 
percent for peripheral neuropathy of the upper left extremity 
(non-dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to January 1975 and from January 1975 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied increased evaluations for status post 
compression fracture, cervical spine, with traumatic 
arthritis, C4-6, and peripheral neuropathy of the upper left 
extremity (non-dominant), and that declined to reopen the 
claim for service connection for hepatitis C.  In August 
2004, the Board issued a decision that reopened the claim for 
service connection for hepatitis C.

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in September 2003.  A transcript of 
the hearing is associated with the claims file.

In August 2004, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board in November 2005 for further appellate 
consideration.

The issue of entitlement to a disability rating in excess of 
30 percent for peripheral neuropathy of the upper left 
extremity (non-dominant) is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC, 
in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the veteran currently suffers from hepatitis C that had 
its onset in service or is otherwise etiologically related to 
any incident, injury, or disease occurring during his active 
service.

2.  The veteran's traumatic arthritis of the cervical spine 
has not resulted in unfavorable ankylosis, severe recurrent 
attacks of intervertebral disc syndrome with intermittent 
relief or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks 
during the past year.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an increased evaluation for status post 
compression fracture, cervical spine, with traumatic 
arthritis, C4-6, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5287, 5290, 5293 
(2002), Diagnostic Codes 5287, 5290, 5293 (2003), Diagnostic 
Codes 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2002.  
The RO's January 2001 and June 2001 notice letters informed 
the veteran that he could provide evidence to support his 
claims or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim for service connection for hepatitis C and no 
disability rating or effective date will be assigned, there 
is no prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

While the veteran was never provided a VCAA letter outlining 
the criteria for substantiating his claim for an increased 
rating for traumatic arthritis of the cervical spine, 
including the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Id.  Further, as the veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.  Moreover, the veteran was provided notice 
of the regulations for evaluating his cervical spine 
disability in the August 2002 statement of the case and 
October 2003, March 2004, and September 2005 supplemental 
statements of the case and has not otherwise argued failure 
of notice.  As such, any defect with respect to the content 
of the notice requirement was non-prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Records from the 
Albuquerque VA Medical Center (VAMC), Amarillo VAMC, and Waco 
VAMC are also of record.  The veteran has not identified any 
other post-service medical care providers.  A decision from 
the Social Security Administration (SSA) has been obtained 
along with the records and reports the SSA considered in 
making it decision.  The veteran was afforded VA 
examinations.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

In the present case, a preponderance of the evidence is 
against a finding that the veteran has hepatitis C.  The 
Board recognizes the fact that the veteran was diagnosed and 
treated for recurrent hepatitis in service, and that he 
engaged in unprotected sex, which is considered a risk factor 
for hepatitis C.  The Board also acknowledges that a December 
2000 blood study was positive for the hepatitis C antibody, 
and that a VA examiner diagnosed the veteran as having 
hepatitis C in June 2001.  

The Board's attention is drawn, however, to an April 2003 
treatment note from the Amarillo VAMC that discharged the 
veteran from the hepatitis C clinic because he did not have 
the disease.  The examiner indicated that the veteran had 
high hepatitis C RNA quantification two years earlier, but 
that a subsequent liver biopsy was more consistent with liver 
disease (due to drug use, alcohol abuse, and obesity) than 
hepatitis.  The veteran was then retested for hepatitis C RNA 
quantification and it came back negative.  The examiner noted 
that the veteran was rechecked in 2003, and that the 
hepatitis C RNA quantification was again negative.  While 
antibodies for hepatitis C were present, there was simply no 
evidence of viremia.  He added that the earlier positive test 
may have been the result of lab error.  In other words, there 
was no evidence of chronic viral hepatitis C virus.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board finds that the opinion contained in the April 
2003 treatment note to carries a higher probative than that 
of the June 2001 VA examination opinion.  The April 2003 
treatment note was based on a continued evaluation of the 
veteran's condition.  The note also referenced a liver biopsy 
and two blood studies, which were all negative for hepatitis 
C.  By contrast, the June 2001 examination report that 
diagnosed the veteran as having hepatitis C was based on an 
earlier laboratory study, which has now shown to contain 
errors.  The most current laboratory evidence of record 
therefore fails to establish a diagnosis of hepatitis C.

Service connection for hepatitis C is therefore denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the, 
that doctrine is not applicable in the current appeal.  See 
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5285 provided for the residuals of fracture 
of vertebra.  Under this diagnostic code a 100 percent rating 
was assigned with cord involvement, when the veteran is 
bedridden or requires long leg braces.  A 60 percent rating 
was without cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In other cases, the disability was 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
        Slight............................................. 
............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5287, favorable ankylosis of the cervical 
spine warrants a 30 percent disability rating and unfavorable 
ankylosis of the cervical spine warrants a 40 percent 
disability rating.

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243, in 
pertinent part, as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Service connection for traumatic arthritis of the cervical 
spine was granted in April 1979.  A noncompensable disability 
rating was assigned.  By a rating action dated in October 
1981, the veteran was granted a 20 percent disability rating 
for his cervical spine disability.  In January 1986, the 20 
percent disability rating was increased to 30 percent.  In 
December 1991, the RO granted the veteran a separate 30 
percent rating for peripheral neuropathy of the left upper 
extremity, which was based on the finding that the peripheral 
neuropathy had been caused by the traumatic arthritis of the 
cervical spine.  The 30 percent rating assigned for traumatic 
arthritis of the cervical spine was continued under 
Diagnostic Code 5285.  The 30 rating remained in effect until 
the veteran filed his claim for an increased rating in 
January 2001.

The veteran is already receiving the maximum rating for loss 
of range of motion of the cervical spine under both the new 
and old rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  There is no evidence of a 
demonstrable deformity of the cervical vertebra. An X-ray 
taken in October 1991 only showed a "slight old 
compression."  X-rays taken in June 2005 show a partial 
fusion of the C4-5 vertebral body.  There was no evidence of 
fracture or subluxation.  Assigning an additional 10 percent 
as per Diagnostic Code 5285 is not warranted.  Therefore, the 
only means by which a higher rating could be assigned would 
be if there is evidence unfavorable ankylosis of the cervical 
spine; severe recurrent attacks of intervertebral disc 
syndrome with intermittent relief or incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

Radiological testing shows degenerative changes of the 
cervical spine as well as fusion at C4-5.  However, VA 
examinations dated in June 2001 and June 2005 indicate that 
the veteran retains some motion of his neck.  There is no 
evidence that the veteran's neck is fixed in one position.  
The veteran does not contend otherwise.  In other words, 
there is no evidence of unfavorable ankylosis of the cervical 
spine.  A higher disability evaluation under the "old" 
Diagnostic Code 5287 or "new" Diagnostic Code 5240 would 
therefore be inappropriate.

There is also no evidence to support an increased (40 
percent) rating under the criteria governing intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), Diagnostic Code 5293 (2003), Diagnostic Code 5243 
(2006).  The veteran has made complaints of nerve 
involvement, which have been ascribed to neuropathy and 
radiculopathy.  Based on a June 2005 X-ray study, which 
showed partial fusion of the vertebral bodies at C4-5 and 
neurological complaints related thereto, the Board will 
accept for this decision that the veteran suffers from 
intervertebral disc syndrome.  However, there is no evidence 
that the veteran has experienced severe recurring attacks of 
intervertebral disc syndrome with intermittent relief or that 
he experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least four weeks during 
the past year.  Recent VA treatment records show only 
sporadic treatment for symptoms related to his neck 
disability.  The Board therefore finds that a disability 
evaluation under the rating criteria for intervertebral disc 
syndrome would not yield a higher rating.

The Board recognizes that the veteran has been diagnosed as 
having radiculopathy of the cervical spine.  The report of 
the June 2005 VA examination showed neurological impairment, 
which was described as being radiculopathy.  The veteran 
experienced severe loss of range of motion of the left 
shoulder due to this neurological impairment.  There is also 
evidence of weakness of the upper left extremity.  Similar 
symptoms were discussed in the January 2002 and June 2001 
examinations and the VA treatment records.  However, the 
veteran is already receiving compensation for the symptoms of 
his neuropathy of the upper left extremity.  A 30 percent 
disability evaluation has been assigned for peripheral 
neuropathy of the left upper extremity.   See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to a disability rating in excess of 30 percent 
for status post compression fracture, cervical spine, with 
traumatic arthritis, C4-6 is denied.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As discussed above, the report of the June 2005 VA 
examination indicated that the veteran experienced severe 
loss of range of motion of the left shoulder and weakness of 
the upper left extremity due to radiculopathy of the cervical 
spine.  In this regard, the examiner stated that "there 
appears to be definite evidence of involvement of the nerves 
of the cervical spine, which are radicular in nature, however 
this would be left to the neurologist for further 
evaluation."  The examiner went on later to state that the 
veteran's complaints of pain and weakness of the left upper 
extremity were "unfounded" based on the physical 
examination.  There is no evidence that the veteran has been 
afforded a proper neurological examination to determine the 
nature and extent of his service connected peripheral 
neuropathy of the upper left extremity (non-dominant).  Such 
an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
the veteran's complete treatment records 
for his peripheral neuropathy of the 
upper left extremity from the Amarillo 
VAMC and Albuquerque VAMC, dated since 
September 2005.  

2.  Schedule the veteran for a 
neurological examination for the purpose 
of determining the nature and severity of 
his service-connected peripheral 
neuropathy of the upper left extremity. 
The claims folders, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies, to include an EMG, 
should be performed.

The examiner must fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses related to the 
veteran service-connected peripheral 
neuropathy of the upper left extremity.  
The examiner should identify any nerve(s) 
affected by the veteran's service-
connected peripheral neuropathy of the 
upper left extremity.  For each nerve 
affected, the examiner must indicate 
whether the appellant has complete 
paralysis, or mild, moderate, or severe 
incomplete paralysis, neuralgia, or 
neuritis.  A complete rationale for all 
opinions must be provided.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, 
readjudicate the issue on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the September 2005 Supplemental Statement 
of the Case and discussion of all 
pertinent laws and regulations.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


